 

Exhibit 10.1

 

***CONFIDENTIAL TREATMENT REQUESTED***

 

Note: Confidential treatment requested with respect to certain portions hereof
denoted with “***”.

 



 

 

JOINT VENTURE AGREEMENT

 



 

 

dated

 

11 May 2016

 

By and Among

 

NEOVACS, S.A.

 

AND

 

STELLAR BIOTECHNOLOGIES, INC.

 

 

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

TABLE OF CONTENTS

 

    Page       ARTICLE I INTERPRETATION 6       1.1 Certain Definitions. 6 1.2
Principles of Interpretation. 9       ARTICLE II INCORPORATION OF THE COMPANY
AND CAPITAL STRUCTURE 10       2.1 Incorporation of the Company 10 2.2
Commencement of the Company's operations 10 2.3 Anticipated dissolution of the
Company 10 2.4 Initial Contributions 10       ARTICLE III CORPORATE GOVERNANCE
11       3.1 CEO 11 3.2 Board of Directors. 11 3.3 Simple Majority Required
Board Approvals. 13 3.4 Unanimity Required Board Approvals. 13 3.5 Deadlock. 14
3.6 Deadlock Put Option. 14 3.7 Shareholders' Decisions. 15       ARTICLE IV
Additional Financing of the Company 16       4.1 Principle. 16 4.2 Committed
Funding. 16 4.3 Additional Financing. 16 4.4 Shareholders' Loans Capitalization.
17       ARTICLE V PUT AND CALL OPTIONS 17       5.1 Neovacs Call Option. 17 5.2
Stellar Put Option. 19 5.3 Stellar Call Option. 20 5.4 Adjustments. 20 5.5
Severance. 20       ARTICLE VI TRANSFERS GENERALLY 21       6.1 Restrictions on
Transfer of Securities. 21 6.2 Condition to Transfers of Securities. 21

 

 2

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

6.3 Nature of Restrictions. 21 6.4 Transfer Taxes. 21       ARTICLE VII
INDIVIDUAL TRANSFERS 22       7.1 Preemptive Rights. 22 7.2 Stellar Tag Along
Right. 23 7.3 Neovacs Drag-Along Right. 25 7.4 Permitted Transfers. 26      
ARTICLE VIII NON COMPETITION AND INTELLECTUAL PROPERTY RIGHTS 27       8.1
Non-Compete Obligation. 27 8.2 Non-Solicitation Obligation. 28 8.3 Intellectual
Property Rights. 28       ARTICLE IX REPRESENTATIONS AND WARRANTIES 28       9.1
Corporate Organization. 28 9.2 Authorization and Validity. 28 9.3 No Conflict or
Violation. 28 9.4 Litigation. 29 9.5 Solvency. 29       ARTICLE X ANCILLARY
AGREEMENTS 29       10.1 Ancillary Agreements. 29 10.2 Pre-Closing actions:
incorporation of the Company. 30 10.3 Closing. 30 10.4 Deliveries on the
signature date of the Agreement. 30 10.5 Deliveries on the Closing Date. 30    
  ARTICLE XI EFFECTIVENESS AND TERM 30       11.1 Effectivity. 30 11.2 Grounds
for Termination. 31 11.3 No Prejudice. 31 11.4 Voluntary Dissolution. 31 11.5
Survival. 31       ARTICLE XII MISCELLANEOUS 31       12.1 Further Actions. 31
12.2 Inconsistent Agreements. 32 12.3 Confidentiality. 32 12.4 Notices. 33 12.5
Entire Agreement. 33

 

 3

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

12.6 Force Majeure. 33 12.7 Fees and Expenses. 33 12.8 Amendments; Waivers. 34
12.9 Successors and Assigns; No Third-Party Beneficiaries. 34 12.10
Severability. 34 12.11 Governing Law. 34 12.12 Dispute Resolution and
Arbitration. 34

 



 4

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

JOINT VENTURE AGREEMENT

 

THIS JOINT VENTURE AGREEMENT, dated May 10, 2016 (as the same may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms, this "Agreement"), is by and among:

 

1.NEOVACS, S.A., a joint stock company (société anonyme) incorporated under the
laws of France, having its registered office located 3/5, impasse Reille, 75014
Paris (France) and registered with the Trade and Companies Registry under the
number 391 014 537, represented by its General Manager, Mr. Miguel Sieler, duly
authorized for the purpose of this Agreement ("Neovacs"); and

 

2.STELLAR BIOTECHNOLOGIES, INC., a corporation organized under the laws of the
State of California (United States of America), having its registered office
located 332 E. Scott St., Port Hueneme, California 93041 (United States of
America) and registered under EIN 77-0522411, represented by its Chief Executive
Officer, Mr. Frank R. Oakes, duly authorized for the purpose of this Agreement
("Stellar");

 

Neovacs and Stellar, together with any other Persons (as defined below) which,
as the case may be, shall become parties to this Agreement in accordance with
its terms, being referred to collectively as the "Parties" and individually as a
"Party";

 

WHEREAS:

 

(A)         Stellar specializes in the manufacture of Keyhole Limpet Hemocyanin
("KLH") protein under the brand name Stellar KLH™, which can be used for
therapeutic vaccine conjugation, as a carrier molecule in immunotherapies, and
as an immune stimulant in immune-toxicology applications.

 

(B)         Neovacs is a biotechnology company focused on the development of
kinoids, therapeutic vaccines for the treatment of autoimmune and inflammatory
diseases and cancer. These therapeutic vaccines use the patient’s own immune
system to neutralize the deregulation involved in the development of his/her
disease. A Kinoid is obtained by chemically linking the cytokine of interest to
a foreign carrier protein, for example KLH, then treating the resultant compound
to inactivate the cytokine by adding an appropriate adjuvant.

 

(C)         Neovacs has begun enrolling patients in IFN-K-002, a Phase IIb
clinical trial to evaluate the efficacy of IFNα-Kinoid, Neovacs’ lead active
immunotherapy product candidate, to treat Systemic Lupus Erythematosus (the
"Clinical Trial").

 

(D)         The Parties wish to create a joint venture through the formation of
a French simplified corporation (société par actions simplifiée) to be named
Neostell SAS (the "Company") the purpose of which would be to manufacture and
sell conjugated vaccines using, among others, Neovacs cytokine antigens
conjugated to KLH and any other raw material for human or veterinary use to
Neovacs or to other pharmaceutical companies worldwide, as well as all other
activities that are necessary in furtherance of the Company (other than the
production and sale of KLH) (the "Purpose").

 

NOW, THEREFORE, the Parties hereto do hereby agree as follows:

 

 5

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

ARTICLE I
INTERPRETATION

 

1.1            Certain Definitions.

 

In addition to the terms defined elsewhere in this Agreement, wherever appearing
in this Agreement:

 

"Affiliate" when used with reference to a specified Person, means any Person
that directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the specified Person.

 

"Anniversary Date" as qualified by a numerical reference, means the specified
anniversary date of the Incorporation Date.

 

"Ancillary Agreements" has the meaning set forth in Section 10.1 herein.

 

"Articles of Incorporation" means the articles of incorporation and by-laws of
the Company as from time to time in effect;

 

"Bona Fide Offer" means a bona fide offer to acquire all (but not less than all)
of the Securities of a Securityholder for immediately available funds which:

 

(i)           is made in writing;

 

(ii)          indicates:

 

(a)          the number and type of Securities to be purchased,

 

(b)          the price offered per Security,

 

(c)          the terms and conditions of the offer,

 

(d)          the name and address of the offeror and of each Person who controls
it directly or indirectly; and

 

(iii)         is irrevocable for not less than thirty (30) days.

 

"Board of Directors" means the board of directors of the Company.

 

"Business Day" means any day other than a Saturday, Sunday or legal holiday in
Paris, France, or in California, USA, or any other day on which commercial
banking institutions in Paris, France, or in California, USA, are authorized or
required to close.

 

"Stellar Change of Control" means any direct or indirect change in the share
capital or voting rights of Stellar resulting in a Competitor of Neovacs holding
at least 30% in the share capital or voting rights of Stellar.

 

"Closing" means the completion of the Transaction as set forth in Section 10.5
hereof.

 

"Closing Date" means the date on which the Transaction contemplated in this
Agreement shall be completed as set forth in Section 10.5 hereof, which should
occur no later than June 30, 2016, or any other date agreed upon between the
Parties.

 

 6

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

"Competitor" means (i) with respect to Neovacs, a Person whose principal
activity is in the development and commercialization of conjugated vaccines
using cytokine antigens conjugated to a carrier protein, including, but not
limited to, KLH, for applications covered by Neovacs’ patents; and (ii) with
respect to Stellar, a Person who principal activity is the development and
manufacture of the KLH protein.

 

"Confidential Information" means any competitively sensitive data or information
related to the Shareholders and their Affiliates, the Company or, as the case
may be, to any of its Subsidiaries, or any of their respective businesses or
activities (including, without limitation, trade secrets) which is not generally
known by or readily available to the public or competitors of the Company or its
Subsidiaries (other than as a result of an improper disclosure directly or
indirectly by any Party hereto). The "Confidential Information" shall also
include the existence and the content of this Agreement and of the Ancillary
Agreements and of any of the transactions contemplated hereby or thereby.

 

"Control" or "Controlled" means (i) the holding by a Person, directly or
indirectly, of a portion of the share capital granting such Person at least 50%
of the voting rights in the shareholders meetings of another Person, or (ii) the
holding by a Person, directly or indirectly, of at least 50% of the voting
rights in such other Person pursuant to an agreement with other partners or
shareholders which is not contrary to the interests of that other Person, or
(iii) the power for a Person, directly or indirectly, to make the decisions at
the shareholders' meetings of another Person, whatever its shareholding in such
another Person, or (iv) the power for a Person, as a shareholder of another
Person, to appoint or revoke the majority of the directors and officers of
corporate governance bodies of such other Person.

 

"Encumbrance" means any pledge, lien, charge, ownership right, or other security
or similar third party right (excluding any rights created by the Articles of
Incorporation and this Agreement).

 

"Entity" means any company, partnership (limited or general), joint venture,
trust, association, economic interest group or other organization, enterprise or
entity.

  

***

 

"Fair Market Value of the Company" means the price that an interested
unaffiliated buyer would be willing to pay and an interested seller would be
willing to accept on an arms’ length basis for all the outstanding Securities
issued by the Company, in consideration of the Company's Financial Statements,
EBITDA multiple and discounted cash flow, as agreed between the Parties or,
failing which, as determined by an Expert appointed by the Parties. For the
avoidance of doubt, the Parties agree that, until the third (3rd) Anniversary
Date, the Fair Market Value of the Company shall not be less than the aggregate
amount invested by the Parties in the Share capital of the Company.

 

"Financial Statements" when used with respect to any Fiscal Year, means the
balance sheet of the Company as at the end of such Fiscal Year, together with
the related statement of profit and loss for such Fiscal Year, on an individual
basis and the exhibits, prepared in accordance with French generally accepted
accounting principles (the "French GAAP").

 

"Fiscal Year", when used with respect to the Company, means any period of twelve
(12) consecutive calendar months ending on December 31st; references to a Fiscal
Year with a number corresponding to any calendar year refer to the Fiscal Year
ending on December 31st of such calendar year.

 

"Fully Diluted" means, when referring to the Securities, on a specific date,
(x) the Shares and (y) the number of Shares to which any Securities would give
access at such date if the rights or options attached to such Securities to
subscribe or purchase Shares, or to convert such Securities into Shares, were
exercised.

 

 7

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

"Incorporation Date" means the date of registration of the Company with the
Commercial Registry which should occur no later than May 31, 2016, or any other
date agreed upon between the Parties.

 

"Law" means any law, statute, regulation, rule, ordinance, order or decree of
any governmental authority (including any judicial or administrative
interpretation thereof).

 

"Lock-up Period" means the period commencing on the Closing Date and ending on
the sixth (6th) Anniversary Date.

 

"Material Breach" means (a) a breach by any Party of its obligations or
covenants under Section 2.4 (Initial Contributions) (for the avoidance of doubt,
a change in the shareholding of the Company shall not be deemed a Material
Breach), Article V (Put and Call Options), Article VI (Transfers Generally),
Article VII (Individual Transfers), Sections 8.2, 8.3 and 10.1, not remedied
within thirty (30) Business Days from written notice of such breach, and (b) a
notice of termination of an Ancillary Agreement issued by a party thereto as a
result of an uncured material breach thereof as defined in such agreement.

 

"Person" means any natural person, Entity or Governmental Authority.

 

***

 

"Security" means any Share or other security interest issued or to be issued by
the Company giving access, directly or indirectly, immediately or in the future,
to the share capital of the Company; the term "Security" shall also mean any
division of and any right to receive any security described in the prior
sentence and any subscription right to a capital increase in cash by the Company
or to any other issuance of any such security.

 

"Securityholder" means any Party which is a recorded owner of a Security.

 

"Share" means any outstanding share (whether ordinary or preferred share) issued
by, and being part of the share capital of, the Company.

 

"Shareholder" means any Party which is a recorded owner of a Share.

 

"Subsidiary" when used with reference to a specified Person, means any
incorporated Entity of which more than 50% of the voting rights exercisable at a
shareholders meeting are at the time owned, directly or indirectly through one
or more intermediaries, or both, by such Person.

 

"Third Party" means an independent third party which is neither a Party nor an
Affiliate of any Party.

 

"Transaction" means the formation of the Company for the purposes of carrying
out the business of the Company in accordance with the terms and conditions set
forth in this Agreement and in the Ancillary Agreements.

 

"Transfer" or "Assignment" (including whenever this term is used as a verb)
means:

 

(i)          any sale, transfer, assignment, conveyance or other disposition,
with or without consideration, and any transfer, assignment, conveyance or other
disposition by way of a public sale or as a result of a court decision, and
whether or not the transfer of property is immediate or delayed;

 

(ii)         any transfer due to death, in the form of a gift, a payment in
kind, by exchange, a partition, a loan of Securities, a sale with option to
repurchase, by way of contribution, merger or spin-off, regardless of the legal
form of the companies party to such transactions, and transfers as collateral,
including as a result of the creation or enforcement of a pledge or other
encumbrance of Securities;

 

 8

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

(iii)        any transfer or assignment of subscription rights resulting from an
increase of capital by any means and notably by incorporation of reserves,
reserve funds or profits or of preferential subscription rights to a capital
increase, including as a result of a waiver of such rights;

 

(iv)        any transfer or assignment in trust, or in any other similar manner;
or

 

(v)         any transfer bearing on the property, the bare ownership, the
usufruct or any rights derived from a security, including any voting right or
right to receive dividends, or any division of ownership of a Security,

 

it being understood that for the purposes hereof, the related terms "Transferor"
means any Person transferring a Security, and "Transferee" means any Person to
which a Security is transferred.

 

1.2           Principles of Interpretation.

 

(a)          All references herein to Articles, Sections and Annexes shall be
deemed references to articles and sections of, and annexes to this Agreement
unless the context shall otherwise require. The descriptive headings to
Articles, Sections and Annexes are inserted for convenience only, and shall have
no legal effect.

 

(b)          The Annexes to this Agreement shall be deemed to be a part of this
Agreement, and references to "this Agreement" shall be deemed to include the
Annexes.

 

(c)          The following rules of interpretation shall apply unless the
context shall require otherwise:

 

(i)          Definitions used in this Agreement shall apply equally to both the
singular and plural forms of the terms defined.

 

(ii)         Whenever used in this Agreement:

 

(A)         the words "include", "includes" and "including" shall be deemed to
be followed by the phrase "without limitation"; and

 

(B)         the words "hereof", "herein" and similar words shall be construed as
references to this Agreement as a whole and not just to the particular Section
or subsection in which the reference appears.

 

(iii)        A reference to a specific time of day shall be to local time in
Paris, France.

 

(iv)        A reference to any Party to this Agreement or any other agreement or
document includes such Party's successors and permitted assigns.

 

(v)         A reference to any agreement or document is to that agreement or
document as amended, novated, supplemented, varied or replaced from time to
time, except to the extent prohibited by this Agreement.

 

(vi)        A provision in this Agreement will not be construed against a Party
merely because that Party was responsible for the preparation of that provision
or because it may have been inserted for that Party's benefit.

 

 9

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

(vii)       A reference to any Law or to any provision of any Law includes any
modification or re-enactment of such legislation, any legislative provision
substituted for such legislation, and all regulations and statutory instruments
issued under such legislation.

 

(viii)      Except when used with the word "either", the word "or" shall have a
disjunctive and not alternative meaning (i.e., where two items or qualities are
separated by the word "or", the existence of one item or quality shall not be
deemed to be exclusive of the existence of the other and the word "or" shall be
deemed to include the word "and").

 

(ix)         In the event of a discrepancy between this Agreement and the
Articles of Incorporation, this Agreement shall prevail to the fullest extent
permitted by applicable Law.

 

ARTICLE II
INCORPORATION OF THE COMPANY AND CAPITAL STRUCTURE

 

2.1         Incorporation of the Company

 

(a)          The Parties agree to set up and incorporate the Company under the
legal form of a simplified corporation (société par actions simplifiée)
incorporated under the laws of France which corporate name shall be NEOSTELL
SAS.

 

(b)          The registered office of the Company shall be located at 5 impasse
Reille, 75014 Paris, France, pursuant to a sublease / domiciliation agreement to
be entered into with Neovacs, subject to and conditional upon the formation of
the Company. Upon works completion of the manufacturing unit of the Company,
such domiciliation shall be terminated and the registered office of the Company
shall be transferred to the place of such manufacturing unit in France.

 

(c)          The Company shall conduct its operations solely in furtherance of,
and consistent with, the Purpose. The Parties shall agree, from time to time,
the specific scope, objectives and milestones of the Company.

 

2.2         Commencement of the Company's operations

 

The operations of the Company shall commence on the Incorporation Date
including, but not limited to, choice of location and property, building,
equipment, material flow chart, job description of staff to be hired for the
manufacturing activities of the Company (the "Project"), in order to be ready to
effect the Purpose ***.

 

2.3         Anticipated dissolution of the Company

 

In the absence of *** by December 31, 2017, the Parties shall commit to dissolve
the Company, except if they mutually agree to pursue the Project. If only one
the Parties wishes to pursue the Project, it shall purchase the Company's
Securities of the other Party for their nominal value.

 

2.4         Initial Contributions

 

(a)          A portion of the Committed Funding (as defined in Section 4.2
below) shall be paid by the Parties to the Company as the initial share capital
of the Company (the "Initial Share Capital"). The Initial Share Capital of the
Company shall amount to €400,000.

 

(b)          In this respect and under the terms and conditions set forth in
this Agreement:

 

 10

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

-Neovacs shall contribute to the Company a cash amount representing 70% of the
Initial Share Capital, i.e. €280,000 (the "Neovacs Initial Contribution");

 

-Stellar shall contribute to the Company a cash amount representing 30% of the
Initial Share Capital, i.e. €120,000 (the "Stellar Initial Contribution").

 

(c)          The Parties agree that 50% of the Neovacs Initial Contribution and
the 50% of Stellar Initial Contribution shall be paid-up to the Company on or
prior to the Incorporation Date, with the balance to be paid within ***.

 

(d)          Subject to the provisions of this Agreement, all Shares of the
Company shall be identical and shall entitle the holder thereof to the same
rights and privileges, including voting rights, in proportion to its
shareholdings on all matters upon which the holders of the Shares are entitled
to vote under applicable Law. Except as may be otherwise provided, all risks,
investments, profits, and assets shall likewise be shared by them
proportionately in all respects.

 

ARTICLE III
CORPORATE GOVERNANCE

 

3.1         CEO

 

(a)          The Company shall be managed on a day-to-day basis by its president
(Président) (the "President") and its chief executive officer (Directeur
Général) (the "CEO"). The President and the CEO shall manage the business and
operations of the Company under the supervision of a Board of Directors. The
President and the CEO shall have full power and authority to separately act on
behalf of and represent the Company, subject only to the powers reserved to the
Board of Directors and to the shareholders of the Company and to such other
limitations set forth in this Agreement, in the Articles of Incorporation, or
provided by applicable Law.

 

(b)          The President and the CEO shall be proposed by Neovacs and
appointed and removed by a majority vote of the Shareholders without cause or
indemnity, without prior notice and in accordance with the provisions of the
Articles of Incorporation. On the Incorporation Date, Bernard Fanget shall be
appointed as President and Olivier Dhellin Ph.D as CEO of the Company.

 

(c)          The compensation of the President and of the CEO, if any, shall be
determined and, as the case may be, modified by the Shareholders by a majority
vote.

 

(d)          The President and the CEO shall freely appoint the management team
of the Company.

 

3.2         Board of Directors.

 

(a)          Role.

 

The Board of Directors shall be responsible for the ongoing supervision of
(x) the President, (y) the CEO and (z) the management of the Company and its
Subsidiaries. The purpose of the Board of Directors shall also be to decide on
the Important Decisions in accordance with Section 3.3 and on the Key Decisions
in accordance with Section 3.4.

 

 11

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

(b)          Composition.

 

(i)          The Board of Directors shall consist of three (3) members (the
"Directors") appointed and, as the case may be, removed by decision of the
Shareholders at a simple majority, and all of which shall be natural persons.

 

(ii)         Neovacs shall have the right to propose the designation, removal
(without cause and without indemnity) and replacement of two (2) Directors.

 

(iii)        Stellar shall have the right to propose the designation, removal
(without cause and without indemnity) and replacement of one (1) Director.

 

(iv)        In case of increase of the number of Directors, 1/3 of the Directors
shall be designated by Stellar, as long as it holds at least 25% of the equity
interest in the Company and 2/3 of the Directors shall be designated by Neovacs.

 

(v)         At the request of any nominating Party, the other Party hereby
undertakes to vote in favor of the appointment and the removal of such
nominating Party’s Director as well as for its new Director at any Shareholders'
meeting convened for such purpose.

 

(vi)        The President of the Company shall be the chairman of the Board of
Directors (the "Chairman"). The termination of his/her mandate as President
shall trigger the termination of his/her mandate as member and Chairman of the
Board of Directors. The Chairman will organize (convene and provide information)
and chair the Board of Directors' meetings. In the absence of the Chairman at
one given meeting of the Board of Directors, the chairman for such meeting shall
be appointed by the Directors at a Simple Majority (as defined below); provided,
however, that if the number of Directors at a given meeting is two (2), then
such Directors must jointly agree upon the designation of the acting Chairman.

 

(vii)       At the Incorporation Date, the initial Directors to be proposed by
Stellar shall be Frank R. Oakes and the initial Directors to be proposed by
Neovacs shall be Bernard Fanget and Miguel Sieler.

 

(c)          Organization.

 

(i)          The Board of Directors shall meet as often as necessary, and in any
event not less than twice a year (once every semester) ***, upon not less than
ten (10) Business Days' prior written notice from the President which notice
shall (x) indicate the date, time and place for the meeting, and (y) set forth a
proposed agenda of items for discussion. However, if all of the Directors are
present at a given meeting and give their express consent, the Board of
Directors may validly meet and deliberate without prior notice.

 

(ii)         Meetings of the Board of Directors may be held by telephone
conference, video conference or any other communications equipment which allows
the participants to hear and speak to each other.

 

(iii)        All the directors shall be present or represented at any Board of
Directors meeting upon the first convening and at least 2/3 of the Directors
shall be present or represented upon any subsequent convening on the same
agenda; provided that no subsequent convening of the same agenda shall occur
without the presence or representation of the Stellar Director who will
reasonably attend any Board of Directors meeting.

 

(iv)        Any decision of the Board of Directors (other than with respect to
any Key Decision, as set out in Section 3.4) must be approved by a majority of
the Directors present or represented at a meeting at which the quorum is
satisfied (a "Simple Majority"). Any decision of the Board of Directors in
respect of a Key Decision must be approved by the unanimity of the Directors at
a meeting at which the quorum is satisfied (a "Unanimity").

 

 12

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

(v)         The attendance and the deliberations and decisions of the Board of
Directors shall be recorded in minutes (in written form) prepared and circulated
by the Chairman as soon as practicable after the meeting to each Director having
attended such meeting whether physically or by telephone conference, video
conference or any other communications equipment and signed by the Chairman. A
register of all such minutes shall be maintained and made available for review
by the Shareholders at the registered office of the Company.

 

(vi)        The English language shall be used to conduct the meetings of the
Board of Directors as well as for the preparation of all documents and
information provided by the Chairman and the Company to the Directors for the
preparation of such meetings and the related meeting minutes.

 

(d)          Compensation. The members of the Board of Directors (including the
Chairman) shall be entitled to a remuneration ("jeton de presence") in their
capacity as members of the Board of Directors (or Chairman), determined by
decision of the Shareholders at a simple majority; provided, however, that in no
event shall the aggregate remuneration of the Board of Directors, as a group,
exceed €30,000 per annum, unless otherwise agreed by a unanimous decision of the
Shareholders. In addition, the reasonable expenses of such Directors incurred
directly in connection with attending meetings of the Board of Directors shall
be reimbursed by the Company, to the extent permitted by applicable Law, subject
to the production of supporting invoices and/or receipts.

 

3.3         Simple Majority Required Board Approvals.

 

Each of the Parties shall take all reasonable actions within its control to
procure that none of the Company and, as the case may be, its Subsidiaries shall
effect, or agree to effect, any action with respect to the matters set forth
below (the "Important Decisions") without the prior approval of a Simple
Majority of the Board of Directors:

 

(i)          adoption of the Company's annual budget and any amendment thereto;

 

(ii)         making loans, borrowing sums, granting security interests, or
guarantying the debt of third parties for amounts in excess of €250,000 per
item, unless already provided for in the annual budget.

 

3.4           Unanimity Required Board Approvals.

 

Each of the Parties shall take all reasonable actions within its control to
procure that none of the Company and, as the case may be, its Subsidiaries shall
effect, or agree to effect, any action with respect to the matters set forth
below (the "Key Decisions") without the prior approval of a Unanimity of the
Board of Directors:

 

(i)          issuance of Securities other than to satisfy the Company’s
financial needs;

 

(ii)         sale, transfer or acquisition by any means of assets for an amount
in excess of €250,000, unless already provided for in the annual budget;

 

(iii)        approval of any exceptions to the non-compete commitment of the
Parties set forth in the Agreement;

 

(iv)        conclusion or termination of any joint venture agreement;

 

 13

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

(v)         any financing from the Parties not expressly provided for in the
annual budget nor in the Committed Funding, whether by way of Shareholder's loan
or capital increase.

 

Should any matter qualifying as an Important Decision or as a Key Decision
require Shareholders' approval under the Law applicable to the Company, the
Parties hereby undertake to vote in favor of the resolutions submitted by the
Board of Directors to the Shareholders' meeting, to the extent that such
resolutions were previously approved by the requisite vote of the Board of
Directors as set forth above.

 

3.5         Deadlock.

 

(a)          If a Key Decision requiring the prior approval by a Unanimity of
the Board of Directors is submitted for approval by the Board of Directors, and
is not approved because the affirmative vote of at least one (1) Director
designated by Stellar has not been obtained, during one subsequent meeting of
the Board of Directors convened to resolve on such Key Decision (a "Deadlock"),
if so requested by Neovacs or Stellar, Neovacs and Stellar shall immediately
request the General Manager of Neovacs, and the Chief Executive Officer of
Stellar to meet or have a telephone conversation as soon as possible and no
later than fifteen (15) days following the date of the meeting resulting in a
Deadlock in order to discuss such Deadlock and attempt to resolve it in good
faith by mutual agreement.

 

(b)          Following a Deadlock, each Shareholder shall take all reasonable
actions within its control to procure that the Company continues to operate in
the ordinary course of its business. If a mutual agreement is reached, each
Shareholder shall take all reasonable actions within its control to implement
the terms of such agreement.

 

(c)          If a mutual agreement cannot be reached within forty five (45) days
following the occurrence of such Deadlock (an "Unresolved Deadlock"), the
Deadlock Put Option described in Section 3.6 below shall apply.

 

(d)          For avoidance of doubt, a Deadlock shall not be a cause for
dissolution of the Company.

 

3.6         Deadlock Put Option.

 

(a)          Grant of the Deadlock Put Option. Upon the terms and subject to the
conditions herein set forth, in case of an Unresolved Deadlock as described in
Section 3.5(c) above, Neovacs hereby irrevocably grants to Stellar and its
Affiliates the right (the "Deadlock Put Option") to require Neovacs to purchase
all (and not less than all) the Securities held by Stellar and its Affiliates
(the "Deadlock Shares") from Stellar and its Affiliates on the Deadlock Put
Option Closing Date, as defined below. Stellar accepts the benefit of the
Deadlock Put Option as a mere promise only and reserves the right to request its
performance in accordance with the terms and conditions herein set forth, or to
simply waive its benefit. Neovacs shall have the right to substitute any third
party for the purchase of the Deadlock Shares under the Deadlock Put Option.

 

(b)          Exercise of the Deadlock Put Option.

 

(i)          Stellar will have the right, but not the obligation, to exercise
the Deadlock Put Option by delivering to Neovacs, within *** (the "Deadlock Put
Option Exercise Period"), written notice: (x) stating its decision to exercise
the Deadlock Put Option with respect to all (but not less than all) the Deadlock
Shares, and (y) requiring Neovacs to purchase from Stellar all (but not less
than all) the Deadlock Shares (the "Deadlock Put Option Exercise Notice").

 

 14

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

(ii)         Failure by Stellar to deliver a Deadlock Put Option Exercise Notice
during the Deadlock Put Option Exercise Period shall be deemed an irrevocable
election not to exercise the Deadlock Put Option and, as a result, the
Unresolved Deadlock shall be deemed resolved in favor of the majority vote of
the Board of Directors (i.e. for the avoidance of doubt, the concerned Key
Decision shall be submitted to the Board of Directors for approval by a simple
majority of the Directors). Any delivery of a Deadlock Put Option Exercise
Notice shall be irrevocable.

 

(iii)        Upon receipt of a Deadlock Put Option Exercise Notice, Neovacs
shall be obligated to purchase from Stellar, and Stellar shall be obligated to
sell, assign and deliver to Neovacs, free and clear of any Encumbrances, the
Deadlock Shares (but otherwise without recourse to, or any warranty by,
Stellar).

 

(iv)        The right of Stellar to exercise the Deadlock Put Option in its
discretion in accordance with the terms of this Agreement shall not be subject
to any condition not expressly set forth in this Agreement, including compliance
with any other agreement or undertaking.

 

(v)         The exercise by Stellar of the Deadlock Put Option shall not prevent
either Party from seeking damages as result of any loss, damage or prejudice
suffered by it as a result of such Deadlock.

 

(c)          Deadlock Put Option Price.

 

(i)          The aggregate purchase price to be paid by Neovacs to Stellar for
the Deadlock Shares shall be equal to *** (the "Deadlock Put Option Price").

 

***

 

(d)          Deadlock Put Option Closing. The closing for the sale and purchase
of the Deadlock Shares upon the exercise of the Deadlock Put Option, if any,
shall be held on the day which is *** following the date on which Stellar and
Neovacs will have or, as the case may be, will be deemed to have agreed on the
Deadlock Put Option Price (the "Deadlock Put Option Closing Date") at the
registered office of the Company or at such other place, time and date as
Neovacs and Stellar may agree in writing. On the Deadlock Put Option Closing
Date:

 

(i)          Stellar shall deliver to Neovacs a duly signed transfer form in
favor of Neovacs in respect of the Deadlock Shares, sufficient to transfer the
Deadlock Shares to Neovacs free and clear of any Encumbrances, as well all
documents that are necessary to be signed and delivered by Stellar to Neovacs in
order to effect the valid and effective transfer of the Deadlock Shares to the
benefit of Neovacs; and

 

(ii)         Neovacs shall pay the Deadlock Put Option Price to Stellar in
immediately available funds in accordance with such instructions notified by
Stellar to Neovacs no less than *** prior to the Deadlock Put Option Closing
Date.

 

3.7         Shareholders' Decisions.

 

(a)          Any decision that is required to be taken by the Shareholders under
applicable Law, shall be taken in accordance with the Articles of Incorporation
and the applicable Law. In particular, pursuant to the Articles of
Incorporation, and except as otherwise provided by the applicable Law, any
decision of the Shareholders (other than with respect to any Key Shareholders’
Decision as set forth below) shall be taken by a simple majority vote of the
Shareholders present or represented (a "Shareholders’ Simple Majority") at a
duly convened meeting of Shareholders at which all of the Shareholders shall be
present or represented upon the first convening and at least 50% of the
Shareholders shall be present or represented upon any subsequent convening on
the same agenda, unless the applicable Law provides for a greater quorum or
vote. For the avoidance of doubt, the following actions shall require the
approval of a Shareholders’ Simple Majority: appointment and removal of the CEO,
President and Directors (except that no Director may be removed if the Party
entitled to nominate such Director does not affirmatively vote in favor of such
removal); approval of the annual report and accounts, including the allocation
of the financial results; appointment and removal of the statutory auditors; and
any other decision required to be taken at a meeting of Shareholders under
applicable Law. Notwithstanding the foregoing, any decision of the Shareholders
in respect of a Key Shareholders’ Decision must be approved by the unanimity of
the Shareholders, as long as Stellar holds at least 25% of the Securities issued
by the Company:

 

 15

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

(i)          any significant change in the Purpose of the Company;

 

(ii)         any change of the nationality of the Company;

 

(iii)        any merger or de-merger (scission), sale or contribution of part or
all of the business, spin-off transaction or similar reorganization of the
Company;

 

(iv)        dissolution, winding-up or liquidation of the Company;

 

(v)         any listing or public offering of Securities and any amendments to
the articles of association / by-laws;

 

(vi)        any redemption, transfer or cancellation of the Securities.

 

(b)          Neovacs and Stellar hereby undertake to vote in favor of all the
decisions to be made by the Shareholders which have been previously approved by
the Board of Directors in accordance with the provisions set forth in Sections
3.3 and 3.4 above.

 

ARTICLE IV
Additional Financing of the Company

 

4.1         Principle.

 

Any financing of the Company beyond the Initial Contributions shall be made by
the Parties pro rata to their interest in the share capital of the Company,
except as otherwise stated, by way of capital increase or Shareholder's loan, as
the Board of Directors may decide.

 

4.2         Committed Funding.

 

Neovacs and Stellar hereby undertake to provide the Company, pro rata to their
interest in the share capital of the Company, with any additional financing
beyond their Initial Contributions, *** in connection with the implementation of
the Project to satisfy (i) the Company's financing needs as identified and
agreed between the Parties and (ii) any capital contribution required under
applicable Law (together the "Committed Funding"). If Neovacs or Stellar does
not contribute its pro-rata share of the Committed Funding, the other Party
shall have the right to provide all or part of the required Committed Funding,
with consequent dilution of the non-contributing Party’s shareholding, in
accordance with the provisions of Section 4.3(b) which should apply mutatis
mutandis.

 

4.3         Additional Financing.

 

(a)          If the Company requires any financing supplemental to the Committed
Funding, each of Neovacs and Stellar shall have a preferential right (but not
the obligation) to contribute to such required funding pro rata to their
interest in the share capital of the Company.

 

 16

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

(b)          If the Company requires any supplemental financing in addition to
the Committed Funding and if either Neovacs or Stellar elects not to contribute
its pro-rata share of such financing, the other Party shall have the right to
provide all or part of the required financing in a form as approved by the Board
of Directors as follows:

 

(i)          a share capital increase based on the greater of the aggregate
contributed capital in the Company at the time of the supplemental financing or
the Fair Market Value of the Company, and the non-contributing Party will be
diluted accordingly. ***, or

 

(ii)         a Shareholder's loan, upon customary terms and conditions, for a
maximum period of two (2) years with an interest equal to LIBOR plus 1%. During
this period:

 

(A)         all the profits of the Company shall be allocated in priority to the
repayment of the Shareholder's loan; and

 

(B)         no dividend or other distribution shall be approved by the Board of
Directors for payment to the Shareholders prior to the repayment in full of the
outstanding principal and accrued interest on the Shareholder's loan.

 

4.4         Shareholders' Loans Capitalization.

 

It is expressly acknowledged and agreed that, at any time during this Agreement,
any Party may elect to convert its Shareholders' loan into equity of the Company
by way of capitalization at a price per Share based on the Fair Market Value of
the Company as agreed between the Parties or, if no agreement can be reached, as
determined by an Expert in accordance with the provisions of Section 3.6(c)(iii)
above. In case of appointment of an Expert to estimate the Fair Market Value of
the Company, the Expert's fees and expenses shall be borne by the Company.

 

ARTICLE V
PUT AND CALL OPTIONS

 

5.1         Neovacs Call Option.

 

(a)          Grant of the Neovacs Call Option. In case of (i) a Material Breach
by Stellar or any of its Affiliates or (ii) a Stellar Change of Control (it
being understood that prior to the occurrence of a Stellar Change of Control,
Stellar shall deliver to each of the other Securityholders written notice
stating that a Stellar Change of Control is contemplated and identifying (to the
extent then known) the Person or Persons who will possess ultimate Control of
Stellar, and indicating in reasonable detail the circumstances and relevant
facts regarding the Stellar Change of Control), upon the terms and subject to
the conditions herein set forth, Stellar hereby irrevocably grants to Neovacs
the right (the "Neovacs Call Option") to require Stellar and its Affiliates to
sell and assign to Neovacs all (and not less than all) of the Securities held by
Stellar and its Affiliates (the "Neovacs Call Option Shares") on the Neovacs
Call Option Closing Date, as defined below. Neovacs accepts the benefit of the
Neovacs Call Option as a mere promise only and reserves the right to request its
performance in accordance with the terms and conditions herein set forth, or to
simply waive its benefit. Neovacs shall have the right to substitute any third
party in the exercise of the Neovacs Call Option.

 

(b)          Exercise of the Neovacs Call Option.

 

(i)          Neovacs will have the right, but not the obligation, to exercise
the Neovacs Call Option by delivering to Stellar, within *** from the date on
which it receives written notice of (A) a Material Breach or (B) a Stellar
Change of Control (the "Neovacs Call Option Exercise Period"), such written
notice: (x) stating its decision to exercise the Neovacs Call Option with
respect to all (but not less than all) of the Neovacs Call Option Shares, and
(y) requiring Stellar to sell and assign to Neovacs all (but not less than all)
of the Neovacs Call Option Shares (the "Neovacs Call Option Exercise Notice").

 

 17

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

(ii)         Failure by Neovacs to deliver a Neovacs Call Option Exercise Notice
during the Neovacs Call Option Exercise Period shall be deemed an irrevocable
election not to exercise the Neovacs Call Option.

 

(iii)        Upon delivery of a Neovacs Call Option Exercise Notice, Neovacs
shall be obligated to purchase from Stellar and its Affiliates, and Stellar
shall be obligated to sell, assign and deliver to Neovacs, free and clear of any
Encumbrances, the Neovacs Call Option Shares (but otherwise without recourse to,
or any warranty by, Stellar and its Affiliates). Any delivery of a Neovacs Call
Option Exercise Notice shall be irrevocable, except as may otherwise be agreed
to in writing by the Parties.

 

(iv)        The right of Neovacs to exercise the Neovacs Call Option in its
discretion in accordance with the terms of this Agreement shall not be subject
to any condition not expressly set forth in this Agreement, including compliance
with any other agreement or undertaking.

 

(v)         The exercise of the Neovacs Call Option in case of a Material Breach
by Stellar shall not constitute the sole remedy for Neovacs as a result of such
Material Breach and shall not prevent Neovacs from seeking for additional
damages as result of any loss, damage or prejudice suffered by it as a result of
such Material Breach.

 

(c)          Neovacs Call Option Price. Within *** of the receipt by Stellar of
the Neovacs Call Option Exercise Notice, the Parties shall meet to agree in good
faith the Fair Market Value of the Company upon which the Neovacs Call Option
Price (as defined below) shall be determined, failing which the Neovacs Call
Option Price shall be determined ***. The aggregate purchase price to be paid by
Neovacs to Stellar and its Affiliates for the Neovacs Call Option Shares shall
be *** (the "Neovacs Call Option Price"). Notwithstanding the foregoing, if the
Neovacs Call Option is exercised as a result of a Material Breach (other than a
Material Breach resulting from a Force Majeure Event as defined in Section
12.6), the Neovacs Call Option Price shall be reduced by 20%.

 

(d)          Neovacs Call Option Closing. The closing for the sale and purchase
of the Neovacs Call Option Shares upon the exercise of the Neovacs Call Option,
if any, shall be held on the day which is *** following the date on which
Neovacs and Stellar will have agreed on the Neovacs Call Option Price (the
"Neovacs Call Option Closing Date") at the registered office of the Company or
at such other place, time and date as Neovacs and Stellar may agree in writing.
On the Neovacs Call Option Closing Date:

 

(i)          Stellar shall deliver to Neovacs a duly signed transfer form in
favor of Neovacs in respect of the Neovacs Call Option Shares, sufficient to
transfer the Neovacs Call Option Shares to Neovacs free and clear of any
Encumbrances, as well as all documents that are necessary to be signed and
delivered by Stellar to Neovacs in order to effect the valid and effective
transfer of the Neovacs Call Option Shares to the benefit of Neovacs; and

 

(ii)         Neovacs shall pay the Neovacs Call Option Price to Stellar in
immediately available funds in accordance with such instructions notified by
Stellar to Neovacs no less than *** prior to the Neovacs Call Option Closing
Date.

 

 18

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

5.2         Stellar Put Option.

 

(a)          Grant of the Stellar Put Option. In case of a Material Breach by
Neovacs or any of its Affiliates under this Agreement or under any contract or
agreement entered into between Neovacs (or any of its Affiliates) on the one
hand, and Stellar (or any of its Affiliates) or the Company (or any of its
Subsidiaries), on the other hand, in connection with the Project (including but
not limited to the Ancillary Agreements) (in each case a "Stellar Put Option
Event"), upon the terms and subject to the conditions herein set forth, Neovacs
hereby irrevocably grants to Stellar and its Affiliates the right (the "Stellar
Put Option") to require Neovacs to purchase all (and not less than all) the
Securities held by Stellar and its Affiliates (the "Stellar Put Option Shares")
from Stellar and its Affiliates on the Stellar Put Option Closing Date, as
defined below. Stellar accepts the benefit of the Stellar Put Option as a mere
promise only and reserves the right to request its performance in accordance
with the terms and conditions herein set forth, or to simply waive its benefit.
Neovacs shall have the right to substitute any third party for the purchase of
the Stellar Put Option Shares under the Stellar Put Option.

 

(b)          Exercise of the Stellar Put Option.

 

(i)          Stellar will have the right, but not the obligation, to exercise
the Stellar Put Option by delivering to Neovacs, within *** from the date on
which it becomes aware in writing of a Stellar Put Option Event (the "Stellar
Put Option Exercise Period"), such written notice: (w) stating its decision to
exercise the Stellar Put Option with respect to all (but not less than all) the
Stellar Put Option Shares and (x) requiring Neovacs to buy from Stellar and its
Affiliates all (but not less than all) the Stellar Put Option Shares (the
"Stellar Put Option Exercise Notice").

 

(ii)         Failure by Stellar to deliver a Stellar Put Option Exercise Notice
during the Stellar Put Option Exercise Period shall be deemed an irrevocable
election not to exercise the Stellar Put Option. Any delivery of a Stellar Put
Option Exercise Notice shall be irrevocable.

 

(iii)        Upon delivery of a Stellar Put Option Exercise Notice, Neovacs
shall be obligated to purchase from Stellar and its Affiliates, and Stellar
shall be obligated to sell, assign and deliver to Neovacs, free and clear of any
Encumbrances, the Stellar Put Option Shares (but otherwise without recourse to,
or any warranty by, Stellar and its Affiliates).

 

(iv)        The right of Stellar to exercise the Stellar Put Option in its
discretion in accordance with the terms of this Agreement shall not be subject
to any condition not expressly set forth in this Agreement, including compliance
with any other agreement or undertaking.

 

(v)         The exercise of the Stellar Put Option as a result of a Material
Breach by Neovacs or by any of its Affiliates, shall not constitute the sole
remedy for Stellar as a result of such Material Breach and shall not prevent
Stellar from seeking for additional damages as result of any loss, damage or
prejudice suffered by it as a result of such Material Breach.

 

(c)          Stellar Put Option Price. Within *** of the receipt by Neovacs of
the Stellar Put Option Exercise Notice, the Parties shall meet to agree in good
faith the Fair Market Value of the Company upon which the Stellar Put Call
Option Price (as defined below) shall be determined, ***. The aggregate purchase
price to be paid by Neovacs to Stellar and its Affiliates for the purchase of
the Stellar Put Option Shares shall be *** (the "Stellar Put Option Price").

 

(d)          Stellar Put Option Closing. The closing for the sale and purchase
of the Stellar Put Option Shares upon the exercise of the Stellar Put Option, if
any, shall be held on *** following the date on which Neovacs and Stellar will
have or, as the case may be, will be deemed to have agreed on the Stellar Option
Price (the "Stellar Put Option Closing Date") at the registered office of the
Company or at such other place, time and date as Neovacs to Stellar may agree in
writing. On the Stellar Put Option Closing Date:

 

 19

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

(i)          Stellar shall deliver to Neovacs duly signed transfer form in favor
of Neovacs in respect of the Stellar Put Option Shares, sufficient to transfer
the Stellar Put Option Shares to Neovacs free and clear of any Encumbrances, as
well all documents that are necessary to be signed and delivered by Stellar to
Neovacs in order to effect the valid and effective transfer of the Stellar Put
Option Shares to the benefit of Neovacs; and

 

(ii)         Neovacs shall pay the Stellar Put Option Price to Stellar in
immediately available funds in accordance with such instructions notified by
Stellar to Neovacs no less than *** prior to the Stellar Put Option Closing
Date.

 

5.3         Stellar Call Option.

 

(a)          Grant of the Stellar Call Option. In case of (i) a breach by
Neovacs of its obligations to purchase the Stellar Put Option Shares in
accordance with Section 5.2 (in case of exercise of the Stellar Put Option by
Stellar) or (ii) the dissolution, winding-up or liquidation of Neovacs, Neovacs
hereby irrevocably grants to Stellar the right (the "Stellar Call Option") to
require Neovacs and its Affiliates to sell and assign to Stellar all (and not
less than all) of the Securities held by Neovacs and its Affiliates (the
"Stellar Call Option Shares") on the Stellar Call Option Closing Date, as
defined below (by application of the provisions of Sections 5.1(d)). Stellar
accepts the benefit of the Stellar Call Option as a mere promise only and
reserves the right to request its performance in accordance with the terms and
conditions herein set forth, or to simply waive its benefit. Stellar shall have
the right to substitute any third party in the exercise of the Stellar Call
Option. The provisions of Sections 5.1(b)-(d) shall apply mutatis mutandis for
the purpose of determining the process for exercise, price determination and
closing of the Stellar Call Option.

 

5.4         Adjustments.

 

If, at any time and from time to time, there is any change in the character or
number of the Securities by reason of any change in the corporate or capital
structure of the Company (including through merger, consolidation,
reorganization, recapitalization, stock dividend, stock split, liquidating
dividend, combination of shares, exchange of shares or winding-up), then, in
such event, the Neovacs Call Option Shares and the Stellar Put Option Shares
shall include, or become, the securities or rights issued or existing in favor
of Neovacs, or as the case may be, of Stellar instead of or in addition to the
Securities by reason of such event.

 

5.5         Severance.

 

This Article V shall be deemed severable from the remainder of this Agreement,
and the invalidity or unenforceability or breach (except as expressly provided
in this Article V) by any Party of any other term or provision of this Agreement
or the termination or purported termination of this Agreement for breach by any
Party of any other term or provision of this Agreement shall not effect the
validity and enforceability of any of the Neovacs Call Option and the Stellar
Put Option or of any other term or provision of this Article V. Should any term
or provision of this Agreement be held to be invalid or unenforceable or this
Agreement be terminated for breach by any Party of any other term or provision
of this Agreement, any provision used or referred to in this Article V shall be
deemed to be part of this Article V and shall remain unaffected by such
invalidity or unenforceability or termination, and, accordingly, the provisions
of Article XII (Miscellaneous) shall be deemed to form part of this Article V
notwithstanding any such invalidity or unenforceability or termination.

 

 20

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

ARTICLE VI
TRANSFERS GENERALLY

 

6.1         Restrictions on Transfer of Securities.

 

(a)          Prior to expiration of the Lock-up Period, the Securityholders
shall not sell, Transfer or otherwise dispose of, or grant any option or
Encumbrance over, any of their respective Securities except (i) in accordance
with the provisions of Section 3.6 (Deadlock Put Option), Article V (Put and
Call Options) and Section 7.4 (Permitted Transfers), or (ii) as may otherwise be
expressly agreed in writing by all the Parties.

 

(b)          After expiration of the Lock-up Period, Securities may be
Transferred only (i) in accordance with the provisions of this Agreement, or
(ii) as may otherwise be expressly agreed in writing by all the Parties.

 

(c)          Any Transfer of Securities performed by any Securityholders in
breach of the provisions of this Agreement or in breach of the provisions of the
Articles of Incorporation shall be deemed null and void.

 

6.2         Condition to Transfers of Securities.

 

It shall be a condition to any Transfer of Securities permitted pursuant to this
Agreement prior to and after the expiration of the Lock-up Period, and otherwise
than as set forth in Article V that: (v) the transferring Party shall have
received a Bona Fide Offer for the Securities it intends to transfer (w) the
proposed transferee, if not already a Party (including by having previously
executed and delivered a Transfer agreement), shall have executed and delivered
to each of the Parties a Transfer agreement pursuant to which it agrees to be
bound by the provisions of this Agreement applicable to the transferring Party
in consideration of which it will benefit from the rights resulting from this
Agreement applicable to the transferring Party; (x) each Party shall only be
entitled to transfer all and not less than all of its Securities in the Company
once at the same time and in accordance with the provisions set forth in this
Agreement and in compliance with all Law applicable to such transfer; and (y)
any Shareholder's loan made by a Party to the Company shall be sold or otherwise
transferred simultaneously with any Securities transferred by such Party at its
nominal value plus interests accrued thereon.

 

6.3         Nature of Restrictions.

 

It is expressly acknowledged and agreed that the provisions of this Agreement
impose significant restrictions on transfers of Securities, that such
restrictions are reasonable in view of the purpose of this Agreement and that
the prices for such Securities resulting from the application of such provisions
are fair.

 

6.4         Transfer Taxes.

 

Except in connection with a transfer of Securities as a result of an exercise of
the Deadlock Put Option or the Stellar Put Option, the taxes which may be due in
connection with any transfer or Encumbrance shall be borne by the selling
Securityholder, unless otherwise required by applicable Law

 

 21

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

ARTICLE VII
INDIVIDUAL TRANSFERS

 

7.1         Preemptive Rights.

 

After expiration of the Lock-up Period, each Securityholder shall have the right
to sell all (but not less than all) of its Securities to a Third Party pursuant
to a Bona Fide Offer, in accordance with the following provisions:

 

(a)          Notice of Intent to Transfer; Offer to Sell.

 

(i)          Any Securityholder (the "Selling Securityholder") intending to
Transfer its Securities (the "Subject Securities") to a Third Party pursuant to
a Bona Fide Offer shall send a written notice (the "Preemption Right Transfer
Notice") to such effect to each Securityholder, and shall allow each
Securityholder (with each such Securityholder being referred to as a "Preemption
Beneficiary") to exercise its preemptive rights set forth below. The Preemption
Right Transfer Notice shall include a copy of the proposed transferee’s Bona
Fide Offer.

 

(ii)         Delivery of the Transfer Notice shall constitute an irrevocable and
unconditional offer by the Selling Securityholder to sell the Subject Securities
to the Preemption Beneficiaries at a purchase price equal to the Preemption
Price pursuant to the terms and conditions set forth in the Bona Fide Offer (the
"Sale Offer"). The "Preemption Price" shall be equal to the price offered in the
Bona Fide Offer.

 

(b)          Exercise of Preemptive Rights. To exercise its preemptive right and
accept the Sale Offer, a Preemption Beneficiary shall send to the Selling
Securityholder a notice (the "Preemption Notice"), with a copy to the other
Preemption Beneficiaries, no later than sixty (60) days following its receipt of
the Transfer Notice (the "Preemption Period"). Any Preemption Beneficiary that
sends a Preemption Notice during its Preemption Period is hereafter referred as
an "Exercising Preemption Beneficiary". Upon receipt of one or more Preemption
Notices, the Selling Securityholder shall be obligated to sell the Subject
Securities to the Exercising Preemption Beneficiaries as set forth below.

 

(c)          Allocation of Subject Securities among the Exercising Preemption
Beneficiaries. Each Exercising Preemption Beneficiary shall have the right and
the obligation to purchase such number of Subject Securities as shall be equal
to the product of (x) the number of Subject Securities by (y) the fraction
(A) the numerator of which shall be the number of Shares held by such Exercising
Preemption Beneficiary, and (B) the denominator of which shall be the number of
Shares held by all the Exercising Preemption Beneficiaries (except as may
otherwise be agreed among all the Exercising Preemption Beneficiaries and
notified to the Selling Securityholder).

 

(d)          Consummation of the Sale of Subject Securities. The transfer of
Subject Securities by the Selling Securityholder to the Exercising Preemption
Beneficiaries (in accordance with the allocation resulting from the application
of the provisions of Section 7.1(c) above), free and clear of any Encumbrances,
and the payment of the Preemption Price in immediately available funds by the
Exercising Preemption Beneficiaries to the Selling Securityholder, shall occur
no later than thirty (30) days following the expiration of the Preemption
Period. Except as may otherwise be agreed among the Exercising Preemption
Beneficiaries and the Selling Securityholder, the closing for the transfer of
the Subject Securities shall take place at the registered office of the Company
during normal business hours.

 

 22

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

(e)          Extension. Notwithstanding anything set forth in subsection (d) to
the contrary, in the event that (i) any Governmental Authorization is required
to be obtained prior to completion in connection with the sale to or purchase by
the Exercising Preemption Beneficiaries of the Subject Securities, and (ii) the
Exercising Preemption Beneficiaries shall have so notified the Selling
Securityholder in writing within seven (7) Business Days of the delivery of the
Preemption Notice, (A) it shall be a condition to the closing for the purchase
and sale of the Subject Securities that any such Governmental Authorization be
obtained, and (B) the date of closing for the purchase and sale of the Subject
Securities shall be the day which is five (5) Business Days following the
receipt of the last of such Governmental Authorizations.

 

(f)          Conditions of Transfer by the Selling Securityholder to the
proposed transferee. If none of the Preemption Beneficiaries shall have
delivered a Preemption Notice in accordance with the terms of Section 7.1(b)
during the Preemption Period, the Selling Securityholder may transfer all (but
not less than all) of the Subject Securities to the proposed transferee having
delivered the Bona Fide Offer, at the price and in accordance with the other
terms and conditions of the Bona Fide Offer, provided that:

 

(i)          such transfer occurs no later than thirty (30) days following the
expiration of the Preemption Period;

 

(ii)         the price and other terms and conditions of the Bona Fide Offer are
not modified (in any material respects as regards such other terms and
conditions) (it being acknowledged that any modification of the price or terms
and conditions of the Bona Fide Offer shall require delivery of a new Transfer
Notice by the Selling Securityholder and compliance with the provisions of this
Article VII as if a new Bona Fide Offer had been received);

 

(iii)        the final terms and conditions of the transfer of the Subject
Securities to the proposed transferee having delivered the Bona Fide Offer have
been notified in writing by the Selling Securityholder to the Preemption
Beneficiaries; and

 

(iv)        adequate provision is made by the Selling Securityholder and any
proposed transferee to provide each Original Securityholder (other than the
Selling Securityholder) with the opportunity to exercise its Tag-Along Rights in
accordance with Section 7.2.

 

7.2         Stellar Tag Along Right.

 

In the event that Neovacs accepts a Bona Fide Offer following the expiration of
the Preemption Period set forth in Section 7.1 above, Stellar shall have the
right (the "Tag-Along Right") to sell all (but not less than all) of its
Securities to the Third Party having made the Bona Fide Offer (a "BFO
Transferee") in accordance with the following provisions:

 

(a)          Notice of Intent to Transfer; Offer to Sell.

 

(i)          If Neovacs intends to transfer its Securities (the "Subject
Securities") to a Third Party pursuant to a Bona Fide Offer, it shall send a
written notice (the "Tag-Along Transfer Notice") to such effect to Stellar and
shall allow Stellar to exercise its Tag-Along Right set forth below. The
Tag-Along Transfer Notice shall include a copy of the proposed transferee’s Bona
Fide Offer.

 

(b)          Exercise of Tag-Along Right.

 

(i)          To exercise its Tag-Along Right, Stellar shall send to Neovacs a
written notice (a "Tag-Along Exercise Notice") informing Neovacs that it has
elected to exercise its Tag-Along Right in connection with the corresponding
sale of Securities by Neovacs no later than sixty (60) days following its
receipt of the Tag-Along Transfer Notice (the "Tag-Along Notice Period"). The
delivery by Stellar of a Tag-Along Exercise Notice shall unconditionally and
irrevocably obligate Stellar (subject to consummation of the corresponding sale
of Neovacs' Securities) to:

 

 23

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

(A)         transfer to the BFO Transferee all (but not less than all) its
Securities in accordance with the terms and conditions (including those with
respect to consideration and payment) of the Bona Fide Offer;

 

(B)         enter into, and accept the terms and conditions of, any agreement
that Neovacs has accepted or is or will be committed to enter into with the BFO
Transferee upon consummation of the transfer of its Securities pursuant to the
Bona Fide Offer (collectively, the "BFO Sale Agreements"), including:

 

(1)         any agreement or document implementing the effective transfer of
Neovacs’ Securities; and

 

(2)         any warranty, indemnity or similar agreement or other form of price
repayment or any escrow agreement or pledge agreement;

 

(it being understood and agreed that (i) the liability of Neovacs under the BFO
Sale Agreements (including in relation to any representations, warranties or
indemnities) shall in no case be joint and several, (ii) any amounts that may be
owed by Neovacs under the BFO Sale Agreements shall not exceed the lesser of
(x) the amount of the consideration which it actually receives for its
Securities in accordance with the foregoing, and (y) the product of (1) the
total amount of the consideration received by Neovacs under this provision by
(2) a fraction, the numerator of which shall be the number of Securities
transferred by Neovacs and the denominator of which shall be the total number of
Securities transferred by Neovacs, and (iii) Neovacs and Stellar shall never be
required to grant undertakings (including non-compete or non-solicitation
undertakings) that would apply to Persons other than their respective controlled
Subsidiaries.

 

(C)         pay, upon the presentation of documents evidencing such amounts, its
proportional share of any commissions and customary fees, as well as the
reasonable expenses (including such commissions, fees and expenses of the
investment bank, counsel and accountants hired for transaction), paid or
incurred by Neovacs with respect to the sale of its Securities to the BFO
Transferee (the "Transfer Costs"), other than any fees or other form of
remuneration payable to Neovacs or any of its Affiliates.

 

(ii)         If Stellar does not deliver a Tag-Along Exercise Notice in
accordance with the foregoing provisions, Stellar shall be deemed to have
irrevocably waived any right to exercise its Tag-Along Right and shall have no
further rights under this Section 7.2 in relation to the sale of Securities
described in the relevant Tag-Along Transfer Notice.

 

(c)          Completion of Transfer after Exercise of Tag-Along Right. Stellar
shall transfer its Securities to the BFO Transferee simultaneously with the
transfer of Neovacs' Securities. On the date of such transfer, Stellar shall:

 

(i)          complete, execute and deliver to the BFO Transferee any transfer
order or other documents necessary to implement the valid and effective transfer
of all of its Securities;

 

(ii)         receive the purchase price for its Securities, as determined in
accordance with the foregoing provisions, less its proportional share
(determined in accordance with the provisions of clause (y) of Section
7.2(b)(i)(C) above) of the Transfer Costs due on such date (without prejudice to
its continuing obligation to pay any Transfer Costs due thereafter); and

 

(iii)        execute and deliver the BFO Sale Agreements.

 

 24

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

(d)          Consequences of Exercise of Tag-Along Right.

 

(i)          Neovacs may not consummate a Transfer unless Stellar has had the
right and opportunity to transfer to the BFO Transferee all of its Securities in
exchange for the purchase price for such Securities under the terms and
conditions of the Bona Fide Offer in accordance with the provisions of this
Section 7.2.

 

(ii)         Notwithstanding any provision of this Agreement to the contrary, if
the sale of Neovacs' Securities to the BFO Transferee is not consummated for any
reason, Neovacs shall not be under any obligation either to acquire or to permit
the transfer of Stellar's Securities.

 

7.3         Neovacs Drag-Along Right.

 

In the event that Neovacs intends to accept a Bona Fide Offer on all of the
Securities Neovacs holds in the share capital of the Company and Stellar has not
exercised its Tag-Along Right as set forth in Section 7.2, Neovacs shall have
the right to compel Stellar, to the extent permitted by applicable Law, to sell
all (but not less than all) of its Securities (the "Drag-Along Right") to the
Third Party having made the Bona Fide Offer (a "BFO Transferee"), provided that
the Third Party is not a Competitor of Stellar, in accordance with the following
provisions:

 

(a)          Exercise of Drag-Along Right.

 

(i)          To exercise its Drag-Along Right, Neovacs shall send to Stellar a
written notice (a "Drag-Along Right Notice") informing Stellar that it has
elected to exercise its Drag-Along Right in connection with the corresponding
sale of Securities by Neovacs, no later than thirty (30) days following
expiration of the Tag-Along Notice Period. The delivery by Neovacs of a
Drag-Along Right Notice shall unconditionally and irrevocably obligate Stellar
(subject to consummation of the corresponding sale of Neovacs' Securities) to:

 

(A)         transfer to the BFO Transferee all (but not less than all) of its
Securities in accordance with the terms and conditions (including those with
respect to consideration and payment) of the Bona Fide Offer;

 

(B)         enter into, and accept the terms and conditions of, any agreement
that Neovacs has accepted or is or will be committed to enter into with the BFO
Transferee upon consummation of the transfer of its Securities pursuant to the
Bona Fide Offer (collectively, the "BFO Sale Agreements"), including:

 

(1)         any agreement or document implementing the effective transfer of
Neovacs’ Securities; and

 

(2)         any warranty, indemnity or similar agreement or other form of price
repayment or any escrow agreement or pledge agreement;

 

it being understood and agreed that (i) the liability of Neovacs under the BFO
Sale Agreements (including in relation to any representations, warranties or
indemnities) shall in no case be joint and several, (ii) any amounts that may be
owed by Neovacs under the BFO Sale Agreements shall not exceed the lesser of
(x) the amount of the consideration which it actually receives for its
Securities in accordance with the foregoing, and (y) the product of (1) the
total amount of the consideration received by Neovacs under this provision by
(2) a fraction, the numerator of which shall be the number of Securities
transferred by Neovacs and the denominator of which shall be the total number of
Securities transferred by Neovacs, and (iii) Neovacs and Stellar shall never be
required to grant undertakings (including non-compete or non-solicitation
undertakings) that would apply to Persons other than their respective controlled
Subsidiaries.

 

 25

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

(C)         pay, upon the presentation of documents evidencing such amounts, its
proportional share of any Transfer Costs, other than any fees or other form of
remuneration payable to Neovacs or any of its Affiliates.

 

(ii)         If Neovacs does not deliver a Drag-Along Right Notice in accordance
with the foregoing provisions, Neovacs shall be deemed to have irrevocably
waived any right to exercise its Drag-Along Right and shall have no further
rights under this Section 7.3 in relation to the sale of Securities described in
the relevant Tag-Along Transfer Notice.

 

(b)          Completion of Transfer after Exercise of Drag-Along Right. Stellar
shall transfer its Securities to the BFO Transferee simultaneously with the
transfer of Neovacs' Securities. On the date of such transfer, Stellar shall:

 

(i)          complete, execute and deliver to the BFO Transferee any transfer
order or other documents necessary to implement the valid and effective transfer
of all its Securities;

 

(ii)         receive the purchase price for its Securities, as determined in
accordance with the foregoing provisions, less its proportional share
(determined in accordance with the provisions of clause (y) of Section
7.3(a)(i)(C) above) of the Transfer Costs due on such date (without prejudice to
its continuing obligation to pay any Transfer Costs due thereafter); and

 

(iii)        execute and deliver the BFO Sale Agreements.

 

(c)          Notwithstanding any provision of this Agreement to the contrary, if
the sale of Neovacs' Securities to the BFO Transferee is not consummated for any
reason, Neovacs shall not be under any obligation either to acquire or to permit
the transfer of Stellar's Securities.

 

7.4         Permitted Transfers.

 

The provisions of Sections 7.1, 7.2 and 7.3 above shall not apply to any of the
following transfers:

 

(a)          any transfer by a Securityholder of all or part of its Securities
to one of its Affiliates (the "Affiliated Transferee"); provided that:

 

(i)          no Competitor of the other Securityholders holds more than 30%
interest in the share capital of such Affiliate,

 

(ii)         written notice of such proposed transfer shall have been given by
such Securityholder to the other Securityholders at least fifteen (15) days
prior to the date of the proposed transfer (which notice shall (x) include
information in reasonable detail concerning the identity of the Affiliated
Transferee and notably its precise shareholding, and (y) be accompanied by the
Transfer agreement executed by the Affiliated Transferee, in which the
Affiliated Transferee shall undertake to transfer all the Securities which it
then holds back to the relevant Securityholder prior to the Affiliated
Transferee ceasing to be an Affiliate of such Securityholder;

 

(iii)        notwithstanding the execution and delivery of a Transfer agreement
by such Affiliated Transferee, the Securityholder shall remain jointly and
severally liable to each of the other Securityholders for the complete and
prompt performance of all obligations and liabilities of its Affiliated
Transferee set forth in or arising out of this Agreement and of the Ancillary
Agreements; and

 

 26

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

(iv)        in the event that all of the Securities held by the Affiliated
Transferee are not transferred back to the Securityholder prior to such
Affiliated Transferee ceasing to be an Affiliate of such Securityholder (a
"Defaulting Affiliated Transferee") then:

 

(A)         the Defaulting Affiliated Transferee shall lose any rights that it
may have under this Agreement and the Ancillary Agreements;

 

(B)         the Defaulting Affiliated Transferee shall be deemed to have sent to
the other Securityholders (other than its Affiliated Securityholders), as
Preemption Beneficiaries, a Sale Offer applicable to all of its Securities in
accordance with the provisions of Section 7.1 as if such Defaulting Affiliated
Transferee were the Selling Securityholder, in which event the following shall
apply:

 

(1)         each Preemption Beneficiary may exercise the preemptive rights
described in Section 7.1 with respect to the Securities owned by the Defaulting
Affiliated Transferee by sending a notice to the Defaulting Affiliated
Transferee to that effect (i) no later than thirty (30) days after the date on
which written notice was given to all the Securityholders by the Defaulting
Affiliated Transferee that it ceased to be an Affiliate of the relevant
Securityholder or (ii) at any time if such notice has not been sent and the
Preemption Beneficiary becomes aware of the Affiliated Transferee having ceased
to be an Affiliate of the relevant Securityholder;

 

(2)         the purchase price payable by the Exercising Preemption
Beneficiaries for the Securities held by the Defaulting Affiliated Transferee
shall be payable exclusively and shall be ***; and

 

(3)         each Preemption Beneficiary may waive its purchase rights under this
Section 7.4(a) if it so informs the Defaulting Affiliated Transferee and the
other Exercising Preemption Beneficiaries no later than ten (10) days after
receipt of the Expert appraisal referred to in paragraph (2) above; and

 

(b)          any transfer of Securities by Neovacs or any of its Affiliates to
Stellar or any of its Affiliates and vice versa.

 

ARTICLE VIII
NON COMPETITION AND INTELLECTUAL PROPERTY RIGHTS

 

8.1         Non-Compete Obligation.

 

For the purposes of this Section 8.1, "Competing Activity" shall mean ***.

 

Subject to applicable provisions of trade and anti-competition laws, each Party
and its Affiliates (other than the Company and, as the case may be, its
Subsidiaries), shall be prohibited from directly or indirectly undertaking a
Competing Activity without the prior approval of the Board of Directors as long
as such Party is a Securityholder and for a period of *** as from the date such
Party ceases to be a Securityholder (the "Non-Compete Period").

 

In particular, during the Non-Compete Period, each Party and its Affiliates
(other than the Company and, as the case may be, its Subsidiaries), as well as
their respective directors and officers in office shall not, without prior
approval of the Board of Directors of the Company, either individually or acting
in concert with another Person or Persons create, acquire, operate, develop or
engage in any Competing Activity.

 

 27

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

8.2         Non-Solicitation Obligation.

 

The Parties and their respective Affiliates (other than the Company and, as the
case may be, its Subsidiaries) hereby undertake not to: (x) employ or retain as
a consultant, or solicit for employment or retention as a consultant, or
(y) induce to enter into any agreement or understanding regarding employment or
retention as a consultant or otherwise leave the employ of the Company or, as
the case may be, its Subsidiaries, any of the officers, directors and employees
of the Company or, as the case may be, its Subsidiaries (the "Covered
Employees"). The undertakings contained in this paragraph shall not apply to (i)
any Covered Employee who is dismissed by the Company or, as the case may be, its
Subsidiaries prior to any solicitation or offer from a Party or its Affiliates;
or (ii) the placing of an advertisement for the hiring of employees which is not
specifically directed at any of the Covered Employees.

 

8.3         Intellectual Property Rights.

 

The Company shall not own, directly or indirectly, any intellectual property
rights.

 

Any intellectual property licensed to the Company will be licensed pursuant to a
separate intellectual property non-royalty-bearing licensing agreement that
would include standard terms and protections for such intellectual property
rights. Any intellectual property licensed to the Company by a Party or any of
its Affiliates will remain the exclusive property of such Party, its Affiliates
or its licensors. The other Party, its Affiliates or the Company will not have
or acquire any rights in or to such intellectual property. Upon dissolution of
the Company, all licensed intellectual property would be returned to the
respective licensors.

 

ARTICLE IX
REPRESENTATIONS AND WARRANTIES

 

Each Party hereby represents and warrants to the other Party the following:

 

9.1         Corporate Organization.

 

Each Party is validly organized and existing under the laws of the country in
which it is incorporated and has all requisite corporate power and authority to
enter into this Agreement and the Ancillary Agreements and perform their
obligations hereunder.

 

9.2         Authorization and Validity.

 

The execution and delivery by each Party of this Agreement and of the Ancillary
Agreements, and the performance by each Party of the Transaction and other
transactions contemplated by this Agreement and the Ancillary Agreements have
been duly authorized by all necessary corporate bodies of such Party and each of
them has full power and authority to execute this Agreement and the Ancillary
Agreements and fully perform its obligations hereunder. This Agreement, upon
execution by each Party, will constitute a valid and binding agreement,
enforceable against such Party with the terms hereof.

 

9.3         No Conflict or Violation.

 

Unless otherwise provided in this Agreement or in the Ancillary Agreements, the
performance of this Agreement and the Ancillary Agreements will not (i) violate
or conflict with the articles of association, charter or similar constitutive or
organizational document of any of the Parties or (ii) violate or constitute a
default under any material contract to which any of the Parties is a party or by
which its assets or property are bound or any law or any order, judgment or rule
of any governmental authority.

 

 28

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

9.4         Litigation.

 

There is no action, suit, investigation or proceeding by or before any court,
arbitrator, administrative agency or other governmental authority pending or to
the best of its knowledge, threatened against or affecting it, its assets, or
its ability to consummate the transactions provided for by this Agreement. There
is no injunction, writ, preliminary restraining order or any order of any nature
issued by an arbitrator, court or other governmental authority affecting it or
its assets directing that any of the material transactions provided for in this
Agreement not be consummated as herein provided.

 

9.5         Solvency.

 

It is not insolvent or unable to pay its debts as they fall due. There are no
current proceedings taking place in relation to any compromise or arrangement
with creditors or any winding up, bankruptcy or insolvency proceedings
concerning it and as far as it is aware, no events have occurred which would
justify such proceedings.

 

ARTICLE X
ANCILLARY AGREEMENTS

 

10.1       Ancillary Agreements.

 

For the implementation of the Project, the Parties undertake, covenant and agree
to negotiate and execute, and to cause the Company to execute, the following
additional agreements (the "Ancillary Agreements") as and when determined by the
Board of Directors:

 

(a)          Supply agreement relating to the supply of the KLH protein to the
Company exclusively by Stellar for a *** period that can be terminated only upon
mutual consent, it being specified that (i) such agreement shall not be
terminated or amended unilaterally, as long as Neovacs holds at least 50% of the
share capital of the Company and (ii) Stellar will be the exclusive KLH protein
supplier to the Company (the "KLH Commercial Supply Agreement"), and including
the principal terms set forth in Annex 10.1(a);

 

(b)          Supply agreement between the Company and Neovacs whereby the
Company will be the exclusive manufacturer of the vaccines based on Neovacs
technology and to be sold by Neovacs (Kinoids). This supply agreement shall be
for a term of *** and shall include the price at which Neovacs will acquire the
Kinoids produced by the Company (the "Kinoids Supply Agreement"), and including
the terms set forth in Annex 10.1(b);

 

(c)          Services agreement between the Company and Stellar pursuant to
which Stellar will share with the Company its experience and knowledge to ensure
the efficient and satisfactory manufacturing of conjugated vaccines and more
generally the completion of the Company's Purpose; this agreement will also
specify the retribution of Stellar by the Company for any specific business
brought up by Stellar into the Company, which could be including, but not
limited to, a royalty or commission on revenues of the Company or, if applicable
from upfront and milestone payments, and on sales revenue of the Company arising
from such a new business, in a form mutually acceptable to the Parties;

 

 29

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

(d)          Services agreement between the Company and Neovacs pursuant to
which Neovacs will share with the Company its experience and knowledge to ensure
the efficient and satisfactory manufacturing of conjugated vaccines and more
generally the completion of the Company's Purpose, in a form mutually acceptable
to the Parties; and

 

(e)          Intellectual property license agreement between the Company and
Neovacs pursuant to which Neovacs will license to the Company certain of its
intellectual property as may be necessary to carry out the Purpose, in a form
mutually acceptable to the Parties.

 

10.2       Pre-Closing actions: incorporation of the Company.

 

The Parties undertake to perform on a timely basis all steps, including
signature of documents, paying in of the Neovacs Initial Contribution and the
Stellar Initial Contribution, filings and other corporate formalities required
by applicable laws in connection with the incorporation of the Company by the
Incorporation Date, as described in Section 1.1 above.

 

10.3       Closing.

 

The completion of the Transaction contemplated hereby (the "Closing") shall take
place at the offices of Baker & McKenzie SCP, 1 rue Paul Baudry, 75008 Paris,
France, as soon as practicable following the date hereof and at the latest on
June 30, 2016 or any other date agreed upon between the Parties (the "Closing
Date"). The Parties shall inform each other, in writing and immediately, of the
completion of the pre-closing actions described in Section 10.2 above.

 

10.4       Deliveries on the signature date of the Agreement.

 

(a)          On the signature date of this Agreement, Neovacs shall provide
Stellar with a certified copy of the minutes of Neovacs' board of directors
approving the Project and the entering into the Agreement;

 

(b)          On the signature date of this Agreement, Stellar shall provide
Neovacs with a certified copy of the minutes of Stellar's board of directors
approving the Project and the entering into the Agreement.

 

10.5       Deliveries on the Closing Date.

 

On the Closing Date, the Parties shall provide:

 

(a)          one original of the executed articles of association of the
Company; and

 

(b)          one original of the commercial extract of the Company.

 

ARTICLE XI
EFFECTIVENESS AND TERM

 

11.1      Effectivity.

 

This Agreement shall come into force and effect immediately on the date hereof.

 

 30

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

11.2      Grounds for Termination.

 

This Agreement (with the exception to the provisions of Article VIII) shall
terminate and be of no further effect or force:

 

(a)          by the non-breaching Party if there is a Material Breach upon and
subject to written notice provided to the breaching Party, which notice shall
include with specificity the nature of the Material Breach, confirmation that
the breach has not been cured as required and the date of termination;

 

(b)          by mutual written consent of the Parties;

 

(c)          in case of a Transfer of 100% of the Securities;

 

(d)          in accordance with Section 12.6 as a result of a continuing Force
Majeure Event;

 

(e)          without affecting the rights of any other Party, and except as
expressly set forth herein (including the provisions of Section 7.3(a)(iii), and
Article VIII), as to a Party when such Party and its Affiliates shall cease to
be a Securityholder; or

 

(f)          at the end of a ten (10)-year period following the Incorporation
Date (the "Initial Term"). The term shall automatically renew for successive
five (5)-year terms, unless a Party provides written notice at least six (6)
months prior to the expiration date (of the Initial term and then, of each
successive five (5)-year term) that it does not wish to continue the joint
venture. In such event, the other Party shall have a right to acquire the
terminating Party's Securities in the Company at the Fair Market Value of the
Company ***. In such a case, the provisions of Section 3.6(c)(iii) shall apply
mutatis mutandis to determine the Fair Market Value of the terminating Party’s
Securities.

 

11.3     No Prejudice.

 

No termination of this Agreement shall be deemed to prejudice or affect any
rights or liabilities of any Party accrued prior to the date of such
termination, or the rights or liabilities of any Party under any provisions of
this Agreement which, by their express terms, survive any such termination.

 

11.4      Voluntary Dissolution.

 

In the event of the Company’s dissolution upon mutual agreement of the Parties,
the Parties hereto agree that an orderly liquidation of the assets of the
Company will take place.

 

11.5       Survival.

 

Upon any termination of this Agreement pursuant to Section 11.2, the following
provisions shall survive: Sections 8.2, 11.3, 11.5, 12.2 to 12.5, and 12.8 to
12.12.

 

ARTICLE XII
MISCELLANEOUS

 

12.1      Further Actions.

 

Subject to the terms and conditions herein provided, each of the Parties shall
use its commercially reasonable endeavors to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under all applicable Law to consummate and make effective the
transactions contemplated by this Agreement, provided that neither Neovacs or
any of its Affiliates (other than the Company and its Subsidiaries) nor Stellar
or any of its Affiliates (other than the Company and its Subsidiaries) shall be
under any obligation to pay money to, or to make any accommodation in favor of,
any third party (other than the payment of fees imposed by the applicable Law to
obtain any required governmental authorizations).

 

 31

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

12.2       Inconsistent Agreements.

 

No Party hereto shall enter into any agreements or arrangements with any other
Person with respect to the Company or any Securities (other than agreements or
arrangements between a Securityholder and its Permitted Transferee) on terms
inconsistent with the provisions of this Agreement, including, but not limited
to, agreements or arrangements with respect to the acquisition, transfer or
voting of any Securities inconsistent herewith.

 

12.3       Confidentiality.

 

(a)       No Party hereto shall, without the prior express written consent of
the other Parties, disclose or divulge to any other Person (other than on a
confidential basis to such Party's officers, employees and professional
advisors; provided that such Party shall remain responsible for any breach by
such Person of the provisions of this Section 12.3), or use or modify for use,
directly or indirectly, in any way unrelated to such Party's interest as a
Securityholder of the Company, any Confidential Information at any time during a
period starting as from the date of this Agreement and until the expiration of a
***period upon the earlier of the termination of this Agreement or the
expiration of such Party's rights under this Agreement.

 

(b)       Notwithstanding the foregoing, Confidential Information may be
disclosed by a Securityholder:

 

(i)          to its controlling shareholder, provided that such Persons are made
aware of the confidential nature of such information and in turn undertake to
use their best efforts to maintain its confidentiality;

 

(ii)         to the extent reasonably necessary or advisable, to potential
acquirers of (direct or indirect) interests in the share capital of the Company
or any of its Subsidiaries (including by way of contribution of assets to the
same) or of the Securityholders, provided that such Persons are made aware of
the confidential nature of such information and in turn undertake to use their
best efforts to maintain its confidentiality;

 

(iii)        as may be required in order to perform its obligations under this
Agreement;

 

(iv)        as necessary or appropriate in connection with the enforcement of
this Agreement or any other document referred to herein; and

 

(v)         as may otherwise be required by the applicable Law or any legal
process, any governmental or other regulatory body or by a stock exchange, or by
judicial or other governmental action.

 

(c)       Notwithstanding the foregoing, a party shall have no confidentiality
obligation with respect to information which (i) is or becomes generally
available to the public other than as a result of a disclosure made by the other
party, (ii) was available to, lawfully known to, or possessed by a party on a
non-confidential basis prior to its disclosure to a receiving party by the
disclosing party, its agents, advisors or representatives, (iii) is or becomes
available to, lawfully known to, or possessed by the receiving party on a
non-confidential basis from a source other than the disclosing party or its
agents, advisors or representatives when such source is entitled or not
restricted, to the best of the receiving party’s knowledge, to make the
disclosure to the receiving party, (iv) has been authorized or consented by
disclosing party to be disclosed to third parties, (v) forms part of information
which is independently acquired or developed by the receiving party on its own
without violating the provisions of this Agreement.

 

 32

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

12.4      Notices.

 

All notices and other communications required or permitted to be given or made
pursuant to this Agreement shall be in writing in the English language and shall
be: (w) delivered by hand against an acknowledgement of delivery dated and
signed by the recipient; (x) sent by an overnight courier service of recognized
international standing with written confirmation of delivery (all charges paid);
or (y) sent by facsimile transmission and confirmed by registered mail with
return receipt requested, posted no later than the following Business Day (with
any such facsimile transmission to be deemed received at the time indicated on
the corresponding activity report, a copy of which shall be included in the
confirmation by mail) to the relevant Party at its address set forth on Annex
12.4 or to such other Persons or at such other addresses as hereafter may be
furnished by such Party by like notice to the other; or (z) by electronic
transmission of a pdf notice, with electronic confirmation of delivery to the
receiving Party. Each Party shall promptly notify the others of any change to
its address (including its fax number). Any such notice or other communication
shall be effective only upon actual receipt thereof (in readable form) by its
intended recipient (unless a Party shall have failed to notify the other Parties
of a change of address, in which case a notice or communication shall be deemed
to have been received by such Party upon its delivery to the most recent address
furnished by such party pursuant to the terms of this Agreement).

 

12.5      Entire Agreement.

 

This Agreement, together with the Annexes hereto, represents the entire
agreement and understanding of the Parties with reference to the transactions
set forth herein. This Agreement supersedes all prior negotiations, discussions,
communications, understandings and agreements between the Parties relating to
the subject matter of this Agreement and all prior drafts of this Agreement, all
of which are merged into this Agreement. No prior drafts of this Agreement or
any of the Annexes hereto may be used to show the intent of the Parties in
connection with this Agreement or shall otherwise be admissible into evidence in
any proceeding or other legal action involving this Agreement.

 

12.6      Force Majeure.

 

For purposes of this Agreement, a "Force Majeure Event" shall mean and include
any unforeseen happening or event beyond a Party’s reasonable control in
consequence of which it cannot execute or cannot reasonably be required to
execute one or more of its obligations pursuant to this Agreement, such as,
without limitation: acts of God, civil war, acts of terrorism, insurrection,
governmental acts, regulations or decrees, freight embargoes, non-availability
of any required permits, licenses and/or authorizations (provided that such
permits, licenses and/or authorizations have been diligently and properly
requested in accordance with applicable laws and regulations) and natural
phenomena such as earthquakes, floods and epidemics. A Party’s obligations under
this Agreement shall be suspended during the occurrence of a Force Majeure Event
and shall not result in a default or Material Breach hereunder; provided,
however, that if the Force Majeure Event extends beyond six (6) months, the
other Party may terminate this Agreement in accordance with Article XI.

 

12.7      Fees and Expenses.

 

Except as may otherwise be expressly provided herein, each of the Parties shall
bear its own costs and expenses incurred in connection with the negotiation,
preparation and signing of this Agreement and the consummation of the
transactions contemplated herein, including any broker's or finder's fees and
all fees and expenses of its directors, officers, employees, agents,
consultants, advisors, legal counsel or accountants.

 

 33

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

12.8       Amendments; Waivers.

 

No modification of or amendment to this Agreement shall be valid unless in a
writing signed by the Parties referring specifically to this Agreement and
stating the Parties' intention to modify or amend the same. Any waiver of any
term or condition of this Agreement must be in a writing signed by the Party
sought to be charged with such waiver referring specifically to the term or
condition to be waived, and no such waiver shall be deemed to constitute the
waiver of any other breach of the same or of any other term or condition of this
Agreement.

 

12.9       Successors and Assigns; No Third-Party Beneficiaries.

 

This Agreement shall inure to the benefit of, and be binding upon, the Parties
and their respective successors and assigns; provided, however, that no Party
shall assign any of the rights or delegate any of the obligations created under
this Agreement without the prior written consent of the other Parties, except as
otherwise provided herein. Nothing expressed or referred to in this Agreement
will be construed to give any Person other than the Parties any right, remedy or
claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the Parties and their successors and permitted
assigns.

 

12.10    Severability.

 

This Agreement shall be deemed severable, and the invalidity or unenforceability
of any term or provision hereof shall not affect the validity or enforceability
of this Agreement or of any other term or provision hereof. Furthermore, in lieu
of any such invalid or unenforceable term or provision, the Parties intend that
there shall be added as a part of this Agreement a provision as similar in terms
to such invalid or unenforceable provision as may be possible and be valid and
enforceable.

 

12.11    Governing Law.

 

This Agreement shall be governed by, and interpreted and enforced in accordance
with, the Law of France (without giving effect to the conflicts-of-law
principles thereof).

 

12.12    Dispute Resolution and Arbitration.

 

(a)          Except as provided in Sections 3.6(c)(iii), 4.3(b)(i), 5.1(c),
5.2(c), 5.3(a) and 7.4(a)(iv)(B)(2), the Parties shall attempt in good faith to
resolve any dispute, controversy, claim or difference arising out of or in
connection with this Agreement, including any questions regarding its existence,
validity or expiration, or breach thereof ("Dispute") promptly by negotiations.
A Party seeking resolution of a Dispute shall submit such Dispute for resolution
by serving a written notice of the Dispute (the "Dispute Notice") to the other
Party.

 

(b)          Within five (5) Business Days from service of a Dispute Notice, the
Parties shall refer the matter for resolution to a panel of senior directors or
officials from Stellar and Neovacs respectively (the "Panel"). The Panel shall
be composed of two representatives each from Stellar and Neovacs. If the dispute
is so resolved by the Panel, such resolution shall be final and binding on the
Parties for all purposes.

 

(c)          If the Dispute has not been settled by the Panel within ninety (90)
days following submission, such Dispute shall be submitted to the Paris
Commercial Court ("Tribunal de Commerce de Paris") for final adjudication.

 

[Signature page on the next page]

 

 34

Confidential Treatment Requested by Stellar Biotechnologies, Inc.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”.

 

Executed on May 11, 2016, in three (3) originals.

 

NEOVACS, S.A.         By: /s/ Miguel Sieler     Name: Miguel Sieler     Title:
General Manager  

 

STELLAR BIOTECHNOLOGIES, INC.         By: /s/ Frank R. Oakes     Name: Frank R.
Oakes     Title: Chief Executive Officer  

 

 35

 

 

LIST OF ANNEXES

 

Annex 10.1(a): Principal Terms for KLH Commercial Supply Agreement     Annex
10.1(b): Principal Terms for Kinoid Supply Agreement     Annex 12.4: Notices

 

 

 

 

Annex 10.1(a)

 

PRINCIPAL TERMS FOR KLH COMMERCIAL SUPPLY AGREEMENT

 

Parties   Stellar and the Company (Neostell)       Purpose   Agreement for the
commercial supply of the KLH protein to the Company by Stellar       ***     ***
      Exclusivity   Stellar will be the exclusive KLH protein supplier to the
Company for use in the Field       ***

 

 

 ii 

 

 

Annex 10.1(b)

 

PRINCIPAL TERMS FOR KINOID SUPPLY AGREEMENT

 

Parties  

Neostell (O. Dhellin)

 

Neovacs (M. Sieler)

      Purpose   Agreement for the supply of kinoids by the Company to Neovacs  
    ***   ***       Obligations of the parties  

Neostell and Neovacs hereby agree that Neostell will be the exclusive supplier
to Neovacs of the conjugated vaccine called "kinoid" based on Neovacs'
technology, for commercial purpose.

 

Neovacs will enter with Neostell in a separate license agreement with respect to
its technology in order to enable Neostell to fulfil its productions
obligations; Neostell will utilize this technology exclusively for that purpose.





     



 ***

 

 

 iii 

 

 

Annex 12.4

 

NOTICES

 

If to Neovacs: Neovacs, S.A.   3/5, impasse Reille   75014 Paris, France  
Attention: Miguel Sieler     Chief Executive Officer   Fax: +33(0)1-53-10-93-03
        with copies to:       Baker & McKenzie SCP   1 rue Paul Baudry   75009
Paris, France   Attention: Hugo Sanchez Munoz de la Espada     Avocat a la Cour
  Fax: +33(0)1-73-09-75-24       If to Stellar: Stellar Biotechnologies, Inc.  
332 East Scott Street   Port Hueneme, CA 93041, USA   Attention: Frank R. Oakes
    Chairman and CEO   Fax: +1-805-488-2800         with copies to:      
Greenberg Traurig, LLP   One International Place, 20th Floor   Boston,
MA  02110, USA   Attention: Barbara A. Jones, Esq.     Shareholder   Fax:
+1-617-310-6001

 

 iv 

 